       Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 1 of 15



                                                       U.S. Department of Justice

                                                       Timothy J. Shea
                                                       United States Attorney

                                                      District qf Columbia


                                                      JudiciaJJ' Center
                                                       555 Fmn1J1 St., N. W.
                                                       Washington, D.C. 20530



                                                      May 14, 2020

Danny Onorato
Schertler & Onorato
901 New York Ave., N.W., Ste 500,
Washington, DC 20001

                       Re:     United States v. Firoz Patel
                               Criminal Case No. 18-cr-053 and 20-cr-113 (K.BJ)

Dear Mr. Onorato:

       This letter sets forth the full and complete plea offer to your client, Firoz Patel
(hereinafter referred to as ''your client" or "defendant''), from the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as "the Government" or "this
Office"). This plea offer expires on May 15, 2020. If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided
below. Upon receipt of the executed document, this letter will become the Plea Agreement
(hereinafter "this Agreement"). This is a plea agreement pursuant to Federal Rule of Criminal
Procedure 1 l(c)(l)(C). The terms of the offer are as follows:

       I.      Charges and Statutory Penalties

        Your client agrees to plead guilty in Criminal Case No. 18-053 to a criminal Information,
a copy of which is attached, which charges your client with conspiring to commit offenses
against the United States, in violation of 18 U.S.C. § 371. Additionally, pursuant to Rule 20 of
the Federal Rules of Criminal Procedure, your client agrees to a transfer of venue in Criminal
Case No. 3:10-211, filed in the Middle District of Tennessee, to the District of Columbia for
disposition. Specifically, in Criminal Case No. 3: 10-211, your client agrees to plead guilty to
count four of the Indictment, in the District of Columbia, which charged your client with
conspiring to launder monetary instruments, in violation of 18 U.S.C. § 1956(h).

        Your client understands that a violation of 18 U.S.C. § 371 carries a maximum sentence
of 5 years of imprisonment; a fine of $250,000, pursuant to 18 U.S.C. § 357l(b)(3); a term of
supervised release of not more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2); and an
obligation to pay any applicable interest or penalties on fines not timely made.

                                           Page 1 of 1S
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 2 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 3 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 4 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 5 of 15




                                                   Total         44




  INTENTIONALLY BLANK, CONTINUED ON NEXT PAGE




                          Page S of15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 6 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 7 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 8 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 9 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 10 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 11 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 12 of 15
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 13 of 15
      Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 14 of 15




       If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than May
15, 2020.

                                                   Sincerely yours,




                                        Page 14 of ts
Case 1:18-cr-00053-KBJ Document 90 Filed 07/16/20 Page 15 of 15
